Citation Nr: 1114640	
Decision Date: 04/14/11    Archive Date: 04/21/11	

DOCKET NO.  09-14 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability evaluation for residuals of prostate cancer, currently rated as 60 percent disabling.

2.  Entitlement to an initial compensable disability evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in Columbia, South Carolina.

At the time of a video conference hearing on February 3, 2011, the Veteran and his accredited representative withdrew the issue of the Veteran's entitlement to an effective date earlier than December 6, 2007, for the award of service connection for residuals of prostate cancer.


FINDINGS OF FACT

1.  There is no showing the Veteran is currently receiving treatment for his cancer or that his prostate cancer is active.

2.  The Veteran's penis is intact and is not deformed; he has been awarded, and receives, special monthly compensation for loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 percent for residuals of prostate cancer are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115(b), Diagnostic Code 7527 (2010).

2.  The criteria for a compensable initial rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.115(b), Diagnostic Codes 7521, 7522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

This appeal arises from the Veteran's disagreement with the initial rating evaluation following the grant of service connection.  The VCAA requires that VA generally provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 43 F.3d 1311 (Fed. Cir. 2007).  No additional notification is required in the adjudication process here because there is notice contained in the rating decision and statement of the case as well as the May 2010 Supplemental Statement of the Case. Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).  The Board notes that the Veteran was provided with full notice by letters, including one in November 2008 in which he was provided with information regarding ratings of genitourinary system.

As to the duty to assist, VA has associated with the claims folder the Veteran's VA treatment records.  The Veteran was provided a VA medical examination.  He also provided testimony in a hearing before a Veterans Law Judge.  He has therefore been accorded ample opportunity to present evidence and argument in support of his appeal and he has done so.

In sum, the Board is satisfied that the RO properly processed the claim after providing the required notice and that any procedural errors in the development and consideration of the claim were insignificant and not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Pertinent Law and Regulations.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct periods with service-connected disability exhibiting symptoms that would warrant different ratings).

A disability may require reevaluation in accordance with changes in the Veteran's condition.  It is essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The pertinent medical evidence of record was reported in a VA genitourinary examination accorded the Veteran in January 2007.  The Veteran stated he had had no erectile difficulty or voiding symptoms prior to the prostatectomy he had in March 2006.  Since this surgery he stated had had total inability to obtain and maintain erections sufficient for vaginal penetration with climax.  He had tried vacuum device, muse, injection therapy, and oral medications with no success.

On examination the findings included a circumcised phallus and normal meatus.  The testicles were distended.  There was a sphincter in place with a pump on the right.

Additional records include an April 2008 statement from a private physician who indicated the Veteran had been a patient of his since 2006.  Side effects from the 2006 removal of the prostate gland included urinary incontinence and erectile dysfunction.  The physician stated the erectile dysfunction was "severe" and the Veteran was considering penile prosthesis placement.

In November 2008, the Veteran underwent implantation of an inflatable penile prosthesis.

The Rating Schedule does not provide a diagnostic code for rating erectile dysfunction (as the term applies in the instant case, that is, the inability to maintain an erection) itself.  Instead, such impairment is compensated by special monthly compensation at the special rate for loss of use of a creative organ in 38 U.S.C.A. § 1114(k).

A separate compensable rating for erectile dysfunction may only be assigned if there is associated pathology that is compensable under the Rating Schedule.  The RO found no such pathology and, rating by analogy (See 38 C.F.R. § 4.20) under the diagnostic code considered most closely analogous and assigned a 0 percent rating because the Veteran did not have the pathology required for a compensable rating, that is, penile deformity.

Code 7522 provides a 20 percent rating for loss of erectile power coupled with an identifiable deformity of the penis.  A 20 percent rating is also warranted (under Code 7521) where there has been removal of the glans (head) of the penis.  See 38 C.F.R. § 4.115(b).

A 0 percent rating will be assigned when the symptomatology required for a compensable rating is not shown.  38 C.F.R. § 4.31 (2010).

A review of the medical evidence shows that the Veteran does not have penile deformity and that his glans penis is intact.  Accordingly, he is not entitled to a compensable rating under Diagnostic Codes 7521 of 7522.

The Board has considered whether staged ratings may be warranted; however, the criteria for a schedular compensable rating for erectile dysfunction (in addition to the award of special monthly compensation) were not met at any time since compensation was awarded.  Hence, staged ratings are not indicated.

The Board is aware of the Veteran's unhappiness with the Rating Schedule.  However, there is no provision in the law and regulations that would warrant the assignment of a compensable disability evaluation.  Also, there is no provision in the law for possible future losses regarding earning potential or for possible past impairment of earning capacity.

With regard to the claim for service connection for residuals of the prostatectomy he underwent in 2006, pursuant to the provisions of Code 7528, a 100 percent evaluation is warranted for malignant neoplasms of genitourinary cysts.  A note to that code indicates that if there has been no reoccurrence or metastases following the cessation of surgical, X-ray, and antineoplastic chemotherapy, or other therapeutic procedure, then the disability is to be rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b), Code 7528.  

Pursuant to the provisions of Code 7527, postoperative residuals of prostate gland injuries are evaluated under either voiding dysfunction, renal dysfunction, or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115(b), Code 7527.

In this case, there is no evidence or recurrence of active cancer shown or alleged.  The predominant residuals of the Veteran's prostate cancer are limited to erectile dysfunction and voiding dysfunction, with voiding dysfunction shown to be manifested as frequency.

Voiding dysfunction is rated under 38 C.F.R. § 4.115(b), Code 7518.  Voiding dysfunction is further classified as having urine leakage, urinating frequency, or obstructive voiding.  38 C.F.R. § 4.115(a).  The maximum rating of 60 percent is warranted for urinary leakage requiring the use of absorbent materials which must be changed more than four times a day.  38 C.F.R. § 4.115(a).  The Board does not question that the Veteran has frequent episodes of urinary leakage that require the use of absorbent materials throughout the course of the day.  The maximum rating of 60 percent is in effect.  The Board notes that the most recent treatment of record is dated in 2008.  Subsequent reports of outpatient visits refer primarily to treatment of hearing loss.  No reference was made by the Veteran to complaints with regard to his cancer or to urinary frequency.  There is no indication that an additional examination is warranted.  The Veteran has the highest schedular rating for frequency and leakage, and there is no contention that the disorder has become so severe as to require further medication or surgery.

With regard to both issues, the Board finds that there is no basis for referral of consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that the service-connected disabilities result in unique disability situations that are not addressed by the rating criteria.  Specifically, there is no evidence of frequent hospitalization or marked interference with employment that would suggest that the Veteran is not adequately compensated by the regular schedular standards.  There is no credible evidence that the Veteran could not sustain employment that involves access to rest facilities and does not involve any lifting solely because of his incontinence.  In sum, there is no indication that the average industrial impairment from the disability would be in excess for those contemplated by the assigned rating in question.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A rating in excess of 60 percent for residuals of surgery for prostate cancer is denied.

A compensable rating for erectile dysfunction is denied.


	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


